UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6102


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN MCNAIR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-02342-RBH-1; 4:13-cv-01805-RBH)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian McNair, Appellant Pro Se.   Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina;
Stanley D. Ragsdale, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian McNair seeks to appeal the district court’s orders

denying    relief    on       his   motions        filed    under     28    U.S.C.    § 2255

(2012) and Fed. R. Civ. P. 59(e).                   The orders are not appealable

unless    a    circuit       justice      or   judge       issues     a    certificate   of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard          by      demonstrating      that

reasonable      jurists        would      find      that      the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural          grounds,        the     prisoner     must

demonstrate      both     that      the    dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

McNair has not made the requisite showing.                         Accordingly, we deny

a   certificate      of      appealability         and     dismiss    the    appeal.      We

dispense      with   oral       argument       because        the     facts    and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3